Citation Nr: 1335709	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  10-10 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for allergies, claimed as infections.

3.  Entitlement to service connection for a skin disease, to include as due to exposure to Agent Orange.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, adjustment disorder, and depression.


REPRESENTATION

Appellant represented by:	Todd S. Hammond, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1968. 

This case comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In connection with his claim, the Veteran testified before the undersigned at a Travel Board hearing at the RO in June 2013.  A copy of the transcript is associated with the claims file.

The issues of entitlement to service connection for allergies, a skin disease, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At his June 2013 Board hearing, prior to the promulgation of a decision in the appeal of the issue of entitlement to service connection for fibromyalgia, the Veteran withdrew his appeal with respect to that issue.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the appellant regarding the issue of entitlement to service connection for fibromyalgia have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal with respect to the issue of entitlement to service connection for fibromyalgia and, hence, there remain no allegations of errors of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal regarding that issue and it is dismissed.


ORDER

With respect to the issues of entitlement to service connection for fibromyalgia, the appeal is dismissed.


REMAND

In light of the Board's review of the claims file and argument submitted by the Veteran during the June 2013 hearing, the Board finds that further action on the issues remaining on appeal is warranted. 

Allergies/Infections and Skin Disease

The Veteran contends that a large dose of penicillin he received in service caused him to have problems since that time to include infection involving the eyes, ears, nose, throat and gums.

The Veteran also asserts that his service in Vietnam, and potential exposure to Agent Orange, caused "crotch rot fungus" or black mold on fingers, feet, buttocks and crotch.

At the outset, the Board notes that exposure to Agent Orange has been conceded.

Service treatment records show that the Veteran experienced an allergic reaction to penicillin in September 1967.  Subsequent treatment records show that he was treated with alternative antibiotics when necessary.

Service treatment records also show that on his April 1968 separation examination the Veteran reported having a rash due to his allergic reaction to penicillin.

VA treatment records show diagnoses of tinea unguium /onychomycosis of the fingernails and toenails, condyloma, tinea cruris (jock itch or crotch rot), and eczema.

The Veteran was afforded a VA examination in February 2013 in which the examiner stated that there were no residual effects for the allergic reaction to penicillin in service; the reaction was a rash and the antibiotic was discontinued, the Veteran responded well without any complications or residual from that reaction neither acutely nor remotely.

The Veteran testified before the undersigned in June 2013 that the heavy dose of penicillin forever changed his body to make him prone to disease or not treatable by penicillin.  That is, the large dose of penicillin created his allergy to the antibiotic. 

The Veteran also testified that his claim for skin disease was not correctly adjudicated as he was not claiming that it was due to the reaction to penicillin but was due to his service in Vietnam and possible exposure to Agent Orange.  That is, that he had "jungle rot", which wound up being severe rashes in your crotch, on your feet, on your buttocks, on your hands and so on.  

Therefore, the Veteran and his representative argue that the VA examination was inadequate for adjudication purposes in that it did not address the Veteran's correct contentions.

Accordingly, the Board finds that an addendum opinion is required to address whether a heavy dose of penicillin can cause a long-term allergic reaction to penicillin or if a heavy dose of penicillin can make someone prone to disease, infections, or allergies.

Moreover, a new VA examination is required to determine the etiology of the Veteran's documented skin problems to include tinea unguium /onychomycosis of the fingernails and toenails, condyloma, tinea cruris (jock itch or crotch rot), and eczema.

Acquired Psychiatric Disorder

The Veteran contends that his acquired psychiatric disorders are related to an in-service incident in which there were enemy trip flares on base, and the Veteran fired a grenade launcher, killing three Viet Cong.  

The Board notes that this in-service stressor was conceded.

The Veteran was afforded a VA examination in September 2008 in which the examiner diagnosed adjustment disorder, mixed emotional features.  The examiner did not provide an etiological opinion for the diagnosed adjustment disorder.  The examiner did not diagnose PTSD and provided negative etiological opinions for anxiety and depression.

The Veteran testified that the VA examination he received in was inadequate as he was just asked how he was doing lately and the questioning focused on the last ten years from 1998 to 2008.  That is, the majority of the information in the VA examination report was of the last 10 years and had nothing to do with Vietnam.  

The Board has found the Veteran credible; therefore, a new VA examination is required which addresses the etiology of the Veteran's adjustment disorder.

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

3.  The claims folder should be provided to the VA examiner who conducted the February 2013 VA examination.  The examiner should be requested to review the claims folder and provide an addendum in which he responds as to whether a heavy dose of penicillin can cause a long-term allergic reaction to penicillin or if a heavy dose of penicillin can make someone prone to disease, infections, or allergies. 

The examiner should set forth a complete rationale for all opinions expressed and conclusions reached.

If the February 2013 examiner is unavailable, the claims folder should be reviewed by another physician with appropriate expertise who should be requested to provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

4.  The Veteran should be afforded a VA examination by an appropriate physician to determine the nature and etiology of all skin disorders present during the pendency of this claim.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.

With respect to each skin disorder currently present or present at any time during the pendency of this claim (to include tinea unguium /onychomycosis of the fingernails and toenails, condyloma, tinea cruris and eczema), the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service, to specifically include the conceded exposure to Agent Orange.

The examiner should set forth a complete rationale for all opinions expressed and conclusions reached.

5.  Then, the Veteran should be afforded a VA examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the pendency of this claim.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.

With respect to each acquired psychiatric disorder currently present or present at any time during the pendency of this claim (to include adjustment disorder), the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service, to specifically include the aforementioned in-service stressors.  For the purposes of the opinion, the Veteran should be presumed to be a reliable historian.

The examiner should set forth a complete rationale for all opinions expressed and conclusions reached.

6.  The Veteran must be given adequate notice of the date and place of any requested examination(s).  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim. 

7.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


